DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 12 and 18.
Amended: 1, 12 and 18.
Cancelled: 3, 13-14.
Pending: 1-2, 4-12 and 15-20. 
IDS
Applicant’s IDS(s) submitted on 03/03/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendment is necessary to correct claim dependency issues.
The application has been amended as follows: 
In claim 4 replace “claim 3” with --claim 1--.
Response to Arguments
In view of claim amendments incorporating allowable subject matter and applicant's arguments, see page(s) 8-11, filed 03/19/2021, with respect to claim(s) 1-2, 5-12, 15, and 17-20 have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 5-12, 15, and 17-20 has been withdrawn. 
Allowable Subject Matter
Claim(s) 1-2, 4-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is RYU.
RYU discloses an operation method of a semiconductor memory device including a memory cell array and an internal processor configured to perform an internal processing operation includes receiving at the memory device a first mode indicator that indicates whether the memory device should operate in a processor mode or in a normal mode, receiving at the memory device processing information for the memory device, when the first mode indicator indicates that the memory device 
 
Re: Independent Claim 1 (and dependent claim(s) 2 and 5-11), there is no teaching or suggestion in the prior art of record to provide:
 wherein the bank group comprises a first bank and a second bank, 
wherein the PEIO gating circuit comprises a first PEIO gating circuit arranged in a first bank local IO corresponding to the first bank and a second PEIO gating circuit arranged in a second bank local IO corresponding to the second bank, and
wherein the first processing element processes the operations by receiving data from at least one of the first bank and the second bank.

Re: Independent Claim 12 (and dependent claim(s) 15-17), there is no teaching or suggestion in the prior art of record to provide:
Wherein the first PEIO gating circuit is arranged between the hank group IO and the first bank local IO, and
wherein when the operations are processed by the first processing element, the first PEIO gating circuit blocks connection between the bank group IO and the first bank local IO.

Re: Independent Claim 18 (and dependent claim(s) 19-20), there is no teaching or suggestion in the prior art of record to provide:
by a processing element input and output (PEIO) gating circuit connected to the bank local IO line and the bank group IO line.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov